 



EXHIBIT 10.1
AMENDMENT NO. 2 TO WAREHOUSE LENDING AGREEMENT
     This AMENDMENT NO. 2 TO WAREHOUSE LENDING AGREEMENT (this “Amendment”) is
made as of March 15, 2007, to that certain Warehouse Lending Agreement, dated as
of April 29, 2005, among Triad Financial Corporation, as originator and servicer
(“Triad”), Triad Financial Warehouse Special Purpose LLC, as seller (the
“Seller”), Triad Automobile Receivables Warehouse Trust, as borrower (the
“Borrower”), The Bank of New York, successor-in-interest to JPMorgan Chase Bank,
National Association, as collection account bank (the “Collection Account
Bank”), and Citigroup Global Markets Realty Corp., as lender (the “Lender”), (as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Loan Agreement”).
W I T N E S S E T H:
     WHEREAS, Triad, the Seller, the Borrower, the Collection Account Bank and
the Lender have entered into the Loan Agreement; and
     WHEREAS, Triad, the Seller, the Borrower, the Collection Account Bank and
the Lender wish to amend the Loan Agreement as provided herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1.01. Defined Terms. For purposes of this Amendment, unless the
context clearly requires otherwise, all capitalized terms which are used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement.
     Section 1.02. Amendment to Definition of “LIBOR”. Section 1.01 of the Loan
Agreement is hereby amended, effective as of the date hereof, by deleting the
following clause from the definition of “LIBOR”:
     (rounded up to the nearest whole multiple of 1/16%).
     Section 1.03. Extension of Term. Pursuant to the last sentence of
Section 2.05 of the Loan Agreement, the Borrower and Lender hereby agree to
renew the commitment of the Lender to make Loans under the Loan Agreement to
April 29, 2009 which shall be the “Renewal Commitment Termination Date” referred
to in clause (c) of the definition thereof in the Loan Agreement and shall be
the Expected Facility Termination Date.
     Section 1.04. Waiver of Renewal Commitment Fee. In connection with the
renewal of the commitment of the Lender to make Loans under the Loan Agreement
pursuant to Section 1.03 of this Amendment, Lender hereby waives the obligation
of the Borrower to pay the Renewal Commitment Fee specified in clause (iii) of
the definition thereof in the Loan Agreement. Such waiver shall apply only to
the renewal specified in Section 1.03 of this Amendment and shall not apply to
any future renewal.

 



--------------------------------------------------------------------------------



 



     Section 1.05. Effect of Amendment. Upon effectiveness of this Amendment,
the Loan Agreement shall be, and be deemed to be, modified and amended in
accordance herewith and the respective rights, limitations, obligations, duties,
liabilities and immunities of Triad, the Seller, the Borrower, the Collection
Account Bank, the Lender and each third-party beneficiary of the Loan Agreement
shall hereafter be determined, exercised and enforced subject in all respects to
such modification and amendment, and all the terms and conditions of this
Amendment shall be and be deemed to be part of the terms and conditions of the
Loan Agreement for any and all purposes. All other terms and conditions of the
Loan Agreement shall not be modified, amended or waived and shall remain in full
force and effect.
     Section 1.06. Construction of Amendment in Relation to Original Agreement.
In case of any inconsistency between any provisions of this Amendment and any
provisions of the Loan Agreement prior to this Amendment, the provisions of this
Amendment shall control.
     Section 1.07. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 1.08. Severability of Provisions. If one or more of the provisions
of this Amendment shall be for any reason whatever held invalid or
unenforceable, such provision(s) shall be deemed severable from the remaining
covenants, agreements and provisions of this Amendment and shall in no way
affect the validity or enforceability of such remaining provisions or the rights
of any parties hereto or third-party beneficiaries of the Loan Agreement.
     Section 1.09. Binding Effect. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and third-party
beneficiaries of the Loan Agreement and their respective successors and
permitted assigns.
     Section 1.10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which taken together
shall constitute but one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers thereunto duly authorized, as of the
day first above written.

            CITIGROUP GLOBAL MARKETS REALTY CORP.,
Lender
      By:   /s/ Christopher D'Onofrio         Name:   Christopher D'Onofrio     
  Title:   Authorized Signatory        TRIAD AUTOMOBILE RECEIVABLES WAREHOUSE
TRUST,
Borrower
      By:   TRIAD FINANCIAL CORPORATION,
as Administrator      

            By:   /s/ Mike L.Wilhelms         Name:   Mike L. Wilhelms       
Title:   Senior Vice President and Chief Financial Officer     

            TRIAD FINANCIAL WAREHOUSE SPECIAL PURPOSE LLC,
Seller
      By:   /s/ Mike L.Wilhelms         Name:   Mike L. Wilhelms        Title:  
Chief Financial Officer     

            TRIAD FINANCIAL CORPORATION,
Originator
      By:   /s/ Mike L.Wilhelms         Name:   Mike L. Wilhelms        Title:  
Senior Vice President and Chief Financial Officer   

3



--------------------------------------------------------------------------------



 



         

            TRIAD FINANCIAL CORPORATION,
Servicer
      By:   /s/ Mike L.Wilhelms         Name:   Mike L. Wilhelms        Title:  
Senior Vice President and Chief Financial Officer     

            THE BANK OF NEW YORK, successor-in-interest
to JPMorgan Chase Bank, National Association,
Collection Account Bank
      By:   /s/ Janet M. Russo         Name:   Janet M. Russo        Title:  
Assistant Treasurer     

4